Citation Nr: 1525436	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as lower back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from January 18, 1951 to January 19, 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical and most probative evidence reflects that the Veteran's in-service back injury was acute and transient, and a continuing permanent disability was not onset in service; the weight of the evidence further fails to establish that a chronic lumbar spine disability, to include osteoarthritis and degenerative disc disease, was present in service or was caused by service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and argument from his representative.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in May 2010.  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but, after initially requesting a hearing, he subsequently withdrew his hearing request in August 2014. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection for a lumbar spine disability which he contends had its onset during his military service as a result of loading/unloading 50 gallon drums.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis (degenerative disc disease) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative disc disease) is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current lumbar spine disability is not warranted.  Service treatment records confirm the Veteran was treated for an episode of back pain and spasm in September 1951.  The clinical assessment was lumbago.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining two years in service to suggest that this episode constituted a chronic disease process or that provides a basis for a current diagnosis.  Instead it appears the Veteran continued to serve until his separation in 1953 without any further back complaints or treatment.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute back symptoms in the immediate years after his separation from service in 1953.  At a VA examination in June 1953, the Veteran's musculoskeletal system was found to be normal, and no back complaints were rendered.  The Board acknowledges that this examination was conducted in conjunction with a ulcer problem, but the fact remains that there is little documentation of any medical problems for the Veteran for decades after service.  The Board has reviewed the Veteran's statements in his notice of disagreement, and acknowledges the fact that some private treatment records may no longer be available.

Unfortunately, the earliest relevant medical evidence is found in VA clinical records dated in the 2000s, more than 50 years after his separation from service when he began treatment for low back pain.  At that time, the Veteran complained about back pain off and on.  These treatment records do not, in any way, suggest that any low back symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service.  Radiological findings showed anterior displacement at L4 on L5, osteoarthritic change involving the apophyseal joints at L4-5 and L5-S1, posterior displacement of L2 on L3 and degenerative disc disease.  As a diagnosis of arthritis, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current lumbar disc disease may nonetheless somehow otherwise be related to his military service decades earlier.  In May 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's reported history of unloading 50 gallon drums of oil from the truck bed was also noted.  Following examination of the Veteran, the examiner concluded there was no nexus between the "lumbago"- spasm in the military service and the Veteran's current back condition diagnosed as degenerative disc disease of the lumbar spine with spondylosis.  He specifically referred to the Veteran's post-records noting the lack of documentation of consults for back pain until 2009, 56 years and 4 months from the diagnoses of "lumbago"- spasm which demonstrates no sequela from the original problem in 1952.  The examiner then explained that arthritis is caused from an accumulation of activities of a normal lifestyle.  

The Board finds the VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service back problems, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current lumbar spine symptomatology developed as a result of his military service, particularly unloading 50-gallon drums.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current lumbar disc disease with spondylosis and its relationship to his military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

In this case, the evidence of record does not provide any medical basis for holding that the claimed lumbar spine disability was incurred in service.  The Board acknowledges the Veteran's contention that his current lumbar spine disability is a result of his military duties.  While there is no disputing service treatment records which show he was treated for an episode of back pain and spasm during service, merely establishing treatment for symptoms while in service is not tantamount to establishing service connection.  There also has to be chronic residual disability that has directly resulted from that condition or injury that occurred in service.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  Here, the most probative evidence suggests that the Veteran's episode of lumbago during service was acute and transitory, and completely resolved by the time of service discharge.  Thus, it is clear that a continuing permanent disability was not then present.  At his VA examination, the Veteran reported experiencing back pain, off and on in the decades following service.  As such, it does not appear to have constituted continuous symptomatology between service and the eventual diagnosis of arthritis decades later.

In addition, the single competent medical opinion of record conclusively determined that there was no basis for finding that the current lumbar spine arthritis/disc disease symptomatology is the same as the lumbago treated during service and the Veteran has presented no competent medical evidence to the contrary.  See Hickson v. West, 12 Vet. App. 247.

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis.

Consideration has of course been given to the Veteran's assertions that his claimed lumbar spine disability had its onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing lumbar arthritis/disc disease and/or its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that he had back pain, during, and since service.  However, he is not competent to diagnose arthritis or degenerative disc disease or to opine on the relationship between his in-service activities and current disability.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence, and therefore cannot satisfy the nexus requirement. 

Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for lumbar spine disability is denied.  

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


